 1

 2                                                          The Honorable Richard A. Jones
 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8
 9   CYPRESS INSURANCE COMPANY,
                                                      No. 2:17-cv-0467 RAJ
10                           Plaintiff,
                                                      ORDER STRIKING THE
11         v.                                         PARTIES’ MOTIONS
                                                      TO SEAL
12   SK HYNIX AMERICA INC.,
13                           Defendant.
14

15         This matter comes before the Court on Plaintiff Cypress Insurance Company’s
16   Motions to Seal (Dkt. ## 49, 63, 82, 102, 110, 132, 139) and Defendant SK Hynix
17   America, Inc.’s Motions to Seal (Dkt. ## 54, 67, 75, 87, 92, 119, 125, 145). For the
18   reasons stated below, the Court STRIKES the parties’ motions.
19         I.     BACKGROUND
20         Plaintiff Cypress Insurance Company (“Cypress”) is an Arizona corporation with
21   its principal place of business in Phoenix, Arizona. Dkt. # 34 at ¶ 1. From July 1, 2013
22   to July 1, 2014, Cypress insured Microsoft Corporation (“Microsoft”). Id. at ¶ 2.
23   Defendant SK Hynix America, Inc. (“Hynix”) is an electronic memory chip supplier with
24   its principal place of business in San Jose, California. Id. at ¶¶ 4, 11. On August 19,
25   2004, Hynix entered into a contract with Microsoft to supply them with Dynamic Random
26   Access Memory (“DRAM”) chips. Id. at ¶ 9. The contract, titled “Microsoft Component
27   Purchase Agreement,” was modified by subsequent amendments, including by the Ninth
 1   Amendment, dated April 1, 2013. Id. at ¶ 10. Cypress alleges that Hynix breached this
 2   contract by failing to deliver the products contracted for in accordance with the agreed
 3   delivery schedule. Id. at ¶¶ 12, 14. As a result of this alleged breach, Microsoft then
 4   secured substitute products at a higher price in order to support its shipment requirements.
 5   Id. at ¶¶ 13, 14. These substitutions caused Microsoft to incur damages, and Cypress paid
 6   policy benefits of $175,000,000 to Microsoft because of those damages. Id. at ¶ 15.
 7   Cypress brings a breach of contract claim as a subrogee of Microsoft for the amounts
 8   paid. Id. at ¶ 16.
 9          Cypress filed its original Complaint against Hynix on March 23, 2017. Dkt. # 1.
10   On July 26, 2017, the Court issued a scheduling order setting March 14, 2018 as the
11   deadline to amend pleadings. Dkt. # 24. On March 5, 2018, the Court gave Cypress leave
12   to file an Amended Complaint pursuant to a stipulated motion submitted by the parties.
13   Dkt. # 33. Cypress filed the Amended Complaint on March 6, 2018. Dkt. # 34. Cypress
14   filed a Motion for Partial Summary Judgment on September 18, 2018 and Hynix filed a
15   Cross-Motion for Summary Judgment on November 13, 2018. Dkt. ## 47, 80. On
16   December 13, 2018 and December 27, 2018, the parties filed several motions to exclude
17   certain expert opinions. Dkt. ## 98, 99, 100, 111, 112, 113. The parties filed motions in
18   limine on January 14, 2019. Dkt. ## 140, 146. The motions to seal that are the subject
19   of this Order were filed in conjunction with the parties’ briefing on their motions for
20   summary judgment, motions to exclude, and motions in limine.
21          II.    DISCUSSION
22          “Historically, courts have recognized a ‘general right to inspect and copy public
23   records and documents, including judicial records and documents.’” Kamakana v. City
24   & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner
25   Commc’ns, Inc., 435 U.S. 589, 597 & n.7 (1978)). Accordingly, when considering a
26   sealing request, “a strong presumption in favor of access is the starting point.”
27   Kamakana, 447 F.3d at 1178. (internal quotation marks omitted).
 1          Pursuant to Rule 26(c), a trial court has broad discretion to permit sealing of court
 2   documents for the protection of “a trade secret or other confidential research,
 3   development, or commercial information.” Fed. R. Civ. P. 26(c)(1)(G). As the Supreme
 4   Court has recognized, sealing may be justified to prevent judicial documents from being
 5   used “as sources of business information that might harm a litigant’s competitive
 6   standing.” Nixon, 435 U.S. at 598. The party seeking to seal a judicial record, however,
 7   must show that “compelling reasons supported by specific factual findings . . . outweigh
 8   the general history of access and the public policies favoring disclosure.” Kamakana,
 9   447 F.3d at 1178-79 (internal citations omitted).              “Broad allegations of harm,
10   unsubstantiated by specific examples of articulated reasoning” will not suffice. Beckman
11   Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992).
12          Additionally, in the Western District of Washington, parties moving to seal
13   documents must comply with the procedures established by Civil Local Rule 5(g).
14   Pursuant to Local Rule 5(g), the party who designates a document confidential must
15   provide a “specific statement of the applicable legal standard and the reasons for keeping
16   a document under seal, including an explanation of: (i) the legitimate private or public
17   interest that warrant the relief sought; (ii) the injury that will result if the relief sought is
18   not granted; and (iii) why a less restrictive alternative to the relief sought is not sufficient.”
19   W.D. Wash. Local Rules LCR 5(g)(3)(B). Furthermore, where the parties have entered
20   into a litigation agreement or stipulated protective order governing the exchange of
21   documents in discovery, a party wishing to file a confidential document it obtained from
22   another party in discovery may file a motion to seal but need not satisfy subpart (3)(B).
23   Instead, the party who designated the document confidential must satisfy subpart (3)(B)
24   in its response to the motion to seal or in a stipulated motion. Id.
25          As an initial matter, the Court notes that many, if not all, of the motions to seal fail
26   to comply with the Local Rules and seek relief that is substantially overbroad. For
27   example, where documents were filed under seal at the behest of a designating party, no
 1   response was then filed by the designating party in satisfaction of LCR 5(g)(3)(B).
 2   Additionally, the parties frequently relied on blanket assertions of harm to business
 3   interests in attempts to seal documents in their entirety without demonstrating why no
 4   less restrictive alternative would suffice. Id. Furthermore, only in rare circumstances
 5   should a party file a motion, opposition, or reply under seal. See LCR 5(g)(5). A court
 6   cannot allow documents to remain under seal unless it articulates its reasons for doing so.
 7   Apple Inc. v. Phystar Corp., 658 F.3d 1150, 1162 (9th Cir. 2011). The Court expects the
 8   parties to review and abide by the Local Civil Rules and warns that future violations may
 9   result in sanctions. See LCR 11(c).
10          Accordingly, the Court will not entertain these motions. The parties have clearly
11   failed to meaningfully meet and confer concerning their disagreements over which
12   documents should be sealed and have not seriously explored alternatives such as
13   redacting. See LCR 5(g). Instead, the parties have abused motions to seal to drag the
14   Court through an inefficient, convoluted briefing process that serves no purpose other
15   than to confuse, overwhelm, and distract the Court.
16          Accordingly, the Court STRIKES the parties’ Motions to Seal. Dkt. ## 49, 54,
17   63, 67, 75, 82, 87, 92, 102, 110, 119, 125, 132, 139, 145.
18                                      CONCLUSION
19          The Court will not continue to accept motions to seal that fail to comply with the
20   Local Rules and offer only boilerplate reasons to seal documents from the public domain.
21   The Parties are hereby ORDERED to meet and confer and file a joint statement concisely
22   consolidating their positions on any materials for sealing by January 25, 2019. The joint
23   statement, as discussed with the parties on the January 17, 2018 teleconference, must
24   include (i) specific examples of harm from the designating party that would result from
25   allowing the submitted materials, or portions thereof, into the public domain and (ii)
26   articulated reasons as to why alternatives to sealing would be insufficient.
27
 1          The joint statement must include a chart of the parties’ positions in the form below.
 2   Additionally, the parties must jointly submit to the Court a courtesy copy of the proposed
 3   materials for sealing in a tabbed three-ring binder in the order they appear in the chart.
 4   Where the designating party is proposing that only portions of a document be sealed, the
 5   redacted version shall immediately precede the document for sealing in the tabbed binder.
 6
      ECF Detailed    Designating Specific Harm              Reasons why alternatives to
 7
      No. Document Party          to Business                sealing, such as redactions, are
 8        Description             Interests                  insufficient

 9

10          The parties are further ORDERED to resubmit their briefing on motions for
11   summary judgment, motions to exclude, and motions in limine consistent with the
12   instructions of this Order by January 25, 2019. Should the parties continue to engage in
13   a needless and protracted effort to seal materials without regard for court rules, the Court
14   will impose swift and harsh sanctions on the offending party.
15          For the reasons stated herein, the Court STRIKES the parties’ Motions to Seal.
16   Dkt. ## 49, 54, 63, 67, 75, 82, 87, 92, 102, 110, 119, 125, 132, 139, 145. The Clerk is
17   also directed to strike the pending motions regarding summary judgment, motions to
18   exclude, and motions in limine. Dkt. ## 47, 60, 64, 67, 77, 80, 98, 99, 100, 111, 112,
19   113, 140, 146, 148.
20          DATED this 18th day of January, 2019
21

22

23
                                                       A
                                                       The Honorable Richard A. Jones
24                                                     United States District Judge
25

26

27
